DETAILED ACTION
This office action is in response to claims and remarks filed 5 July 2022.
Claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 11-18 of the remarks filed 5 July 2022, with respect to the rejection of claims 1-19 under 35 U.S.C. 103 have been fully considered but are not persuasive.  
i.	On pages 12-15, the applicant argues that “Smith ‘585 and Dadashikelayeh alone or in any motivated combination, do not disclose all of the limitations of independent claim 1. Therefore, claim 1 is patentable over the cited references. Since independent claim 11 includes limitations similar to those identified above with respect to claim 1, the cited references also do not render claim 11 unpatentable. Claims 5, and 15 are patentable over Smith ‘585 and Dadashikelayeh at least due to their respective dependency on non-obvious independent claims 1 and 15, as well for the specific limitations recited by these claims.”
	The examiner respectfully points out that since the amendment necessitated a new grounds of rejection, these arguments are moot because they do not address the new reference (Smith ‘245, cited in the previous PTO-892 filed 8 April 2022) used in the current rejection of the limitation at issue. An explanation of the rejection is found below.

ii.	On pages 16-17, the applicant argues that “Ducore does not cure the above-described deficiencies of Smith ‘585 and Dadashikelayeh…For at least the reasons above, claim 6 is patentable over Smith ‘585, Dadashikelayeh, and Ducore. Claim 7 is also non-obvious over the cited references due at least to its dependency from independent claim 6, as well as for the specific limitations recited by this claim.”
The examiner respectfully points out that since the amendment necessitated a new grounds of rejection, these arguments are moot because they do not address the new reference (Smith ‘245, cited in the previous PTO-892 filed 8 April 2022) used in the current rejection of the limitation at issue. An explanation of the rejection is found below.
	
	iii.	On page 18, the applicant argues that “Neither Ducore nor Smith ‘245 cure the above-described deficiencies of Smith’585 and Dadashikelayeh…as neither disclose or suggest at least the claimed limitation of simultaneous execution of CPU executable instructions of the first program on the CPU of the digital computer and at least a portion of the QMIs of the second program on the QPU, which occurs ‘subsequent to at least a determination of whether to preserve the respective state of each QMI of the plurality of QMIs of the first program’.
		The examiner respectfully disagrees, and asserts that Smith ‘245 teaches the limitations at issue. Smith ‘245 discloses (emphasis added):
[0045]	In some cases, the quantum computing system 150 is configured for asynchronous classical and quantum computation. In the asynchronous classical and quantum computation regime, the quantum processor 158 performs a quantum computation (e.g., by executing a quantum algorithm) and provides an output to the quantum controller 156, which places the output in the shared memory 154; the classical processor 152 then performs a classical computation based on the output (e.g., by retrieving the output from the shared memory 154); and the process may be iterated. In such cases, the output of the classical computation may be provided as an input to a new quantum computation.
[0067] 	At 310, the schedule generated at 308 is executed…The event schedule coordinates operation of the resources in the computing system. For example, certain events may be synchronized, an event may be performed in response to an earlier event being completed, events may be initiated in a certain order or in response to certain conditions, or events may be coordinated in another manner. 
[0074] 	Events can be more precisely and more optimally scheduled than that which results from black box temporal optimization. For example, “slack space” in time can be utilized for performing various operations. Such a method can be referred to as white box temporal optimization herein. 
[0145] 	The event schedule, when executed in the hybrid computing system, can synchronize at least one operation performed by a classical computing resource with at least one operation performed by a quantum computing resource.
		Thus, Smith ‘245 teaches asynchronous, or sequential execution of at least a first quantum operation by a quantum processor, storing an output of the first quantum operation, and then subsequently executing a first classical computing operation by a classical processor based on the stored output. Further, Smith ‘245 teaches synchronization of quantum and classical instructions to better utilize “slack space” in time, which is understood to mean synchronous, or “parallel” execution of quantum and classical operations which do not depend on each other (executing a quantum operation that does not need to wait for an output from the classical operation synchronously with the classical operation). Therefore, Smith ‘245’s teaches a synchronized, or parallel execution of a second quantum operation with the execution of the first classical computing operation, during a “slack time” after the quantum processor completes execution of the first quantum operation, and subsequent to storing an output from a first quantum operation. Thus, Smith ‘245 teaches the limitation at issue of synchronized, or “simultaneous” execution of at least a first classical computing operation with a second quantum computing operation occurring subsequent to storing of an output, or “state” of a first quantum computing operation, and the applicant’s argument is not persuasive.

	iv.	On page 18, the applicant argues that claims 2-4, 12-14, and 16 are dependent upon independent claims 1, and 11, they are no-obvious due to their dependency. This argument is not persuasive because claims 1, and 11 are not allowable for the reasons given above.


Allowable Subject Matter
Claims 8-10, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if all outstanding applicable issues are resolved.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. Pub. No.: US 2018/0365585 A1 (hereafter Smith 585), in view of Smith Pub. No.: US 2018/0260245 A1 (hereafter Smith 245).

Smith 585 and Smith 245 were cited in the previous PTO-892 dated 8 April 2022.

Regarding claim 1, Smith 585 teaches the invention substantially as claimed, including:
A method to allocate time on a quantum processing unit (QPU) between one or more programs in a hybrid computing system comprising at least one central processing unit (CPU) of a digital computer and the QPU ([0018] All or part of the computing environment 101 operates as a hybrid computing environment, and the server 108 operates as a host system for the hybrid environment. For example, the programs 112 can be formatted as hybrid computing programs (i.e., “programs”), which include instructions for execution by one or more quantum processor units and instructions that can be executed by another type of computing resource. The server 108 can allocate quantum computing resources (e.g., one or more QPUs, one or more quantum virtual machines, etc.) (i.e., allocation of the QPU represents allocation of QPU processing “time” according to a schedule) and other computing resources in the hybrid computing environment according to the schedule, and delegate computing jobs to the allocated computing resources for execution. The other (non-quantum) computing resources in the hybrid environment may include, for example, one or more digital microprocessors, one or more specialized co-processor units (e.g., graphics processing units (GPUs), cryptographic co-processors, etc.), special purpose logic circuitry (e.g., field programmable gate arrays (FPGAs), application-specific integrated circuits (ASICs), etc.), systems-on-chips (SoCs), or other types of computing modules), the method comprising: 
receiving a first program at the QPU from a queue ([0052] As shown in FIG. 2, classical processing module 1062A is connected to server 208 and is also be connected to calibration data memory module module 1060A in QPU 203. In an implementation, classical processing module 1062A pulls a schedule of instructions (i.e., schedule of instructions represents a compiled “first program” (see [0046]) from QPU queueing module 235 (i.e., “queue”)), the first program comprising a plurality of quantum machine instructions (QMIs) and a plurality of CPU-executable instructions ([0053] Classical processing module 1062A, or a sub-module thereof, handles the classical part of the computation (i.e., computations in the schedule of instructions comprise classical parts, or “CPU-executable instructions” to be processed by the classical processing module 1062A, and quantum parts, or “quantum machine instructions” to be processed by the quantum processor 1040A of the QPU)); 
executing at least a portion of the plurality of QMIs of the first program on the QPU ([0052] For each event in the schedule of instructions pulled from QPU queueing module 235, classical processing module 1062A generates control signals derived from the schedule of instructions and the calibration information. The control signals are executed on the quantum processor 1020A by the control module 1040A) for a fixed time duration ([0058] At 340, the job request is individualized based on user permissions. In some cases, user permissions may include one or more of the following:…run time limits of the user…and a dedicated time window for the user (i.e., run time limits, or time window limits are fixed time durations for execution of quantum machine instructions)); 
after the fixed time duration, determining whether each QMI of the plurality of QMIs of the first program has been executed; determining whether to preserve a respective state of each QMI of the plurality of QMIs of the first program based on the determination of whether each QMI of the plurality of QMIs of the first program has been executed ([0060] FIG. 3B illustrates process 300B performed, which in one example, may be performed by job server 220, after execution of the program by the quantum computing resource (i.e., “after execution of the program” represents a determination that each of the compiled classical and quantum machine instructions that make up the program have completed execution). At 360, output data associated with job request is pulled after execution by the quantum computing resource. In one implementation, output data from execution of the program is received, e.g. pushed, from the quantum computing resource at a result queue. The output data is pulled from the result queue, e.g. by archiver worker 260 of server 208, and stored in archive memory, e.g. archive module 270 (i.e., results of quantum processing, representing a “respective state” of each quantum machine instruction in the program (according to [0020] of the specification) are archived, or “preserved” in response to execution of the program during either the run time limit or the time window limit)); 
receiving a second program at the QPU from the queue, the second program comprising a plurality if of QMIs and a plurality of CPU-executable instruction ([0016] The server 108 can store the programs 112 (i.e., at least a first and second program comprising classical parts, or “instructions” and quantum parts, or “QMIs”) in a program queue, generate one or more computing jobs for executing the programs 112, generate a schedule for the computing jobs, allocate computing resources in the computing environment 101 according to the schedule, and delegate the computing jobs to the allocated computing resources (i.e., each program of the program queue is compiled and placed on QPU queuing module 235 for execution by the QPU 203)); and 
…executing at least a portion of QMIs of the plurality of QMIs of the second program on the QPU ([0052] For each event in the schedule of instructions pulled from QPU queueing module 235 (i.e., the schedule of instructions compiled from a second program), classical processing module 1062A generates control signals derived from the schedule of instructions and the calibration information. The control signals are executed on the quantum processor 1020A by the control module 1040A).

	While Smith 585 teaches asynchronous quantum/classical computation where quantum computation is performed asynchronously with classical computation, Smith 585 does not explicitly disclose:
subsequent to at least a determination of whether to preserve the respective state of each QMI of the plurality of QMIs of the first program, executing the plurality of CPU-executable instructions of the first program on the CPU of the digital computer while executing at least a portion of QMIs of the plurality of QMIs of the second program on the QPU.

However, in analogous art, Smith 245 teaches:
subsequent to at least a determination of whether to preserve the respective state of each QMI of the plurality of QMIs of the first program, executing the plurality of CPU-executable instructions of the first program on the CPU of the digital computer while executing at least a portion of QMIs of the plurality of QMIs of the second program on the QPU ([0045] In some cases, the quantum computing system 150 is configured for asynchronous classical and quantum computation. In the asynchronous classical and quantum computation regime, the quantum processor 158 performs a quantum computation (e.g., by executing a quantum algorithm) (i.e., QMIs of the first program) and provides an output to the quantum controller 156, which places the output in the shared memory 154 (i.e., deciding to preserve the output, or “state”); the classical processor 152 then performs a classical computation (i.e., CPU-executable instructions of the first program) based on the output (e.g., by retrieving the output from the shared memory 154); and the process may be iterated. In such cases, the output of the classical computation may be provided as an input to a new quantum computation. [0063] At 302, a quantum program is obtained. The quantum program may be a set of instructions written to be executed by a quantum computing system or a hybrid classical/quantum computing system (e.g., to effect changes in classical and quantum states of a quantum computing system as described above with respect to the example control system 200 of FIG. 2A)…The quantum program may be obtained by accessing instructions stored in a memory or in another manner. [0066] At 308, a schedule of the events is generated. The scheduling of the events may include laying out a set of instructions to execute the control signals. [0067] At 310, the schedule generated at 308 is executed…The event schedule coordinates operation of the resources in the computing system. For example, certain events may be synchronized, an event may be performed in response to an earlier event being completed, events may be initiated in a certain order or in response to certain conditions, or events may be coordinated in another manner. [0074] Events can be more precisely and more optimally scheduled than that which results from black box temporal optimization. For example, “slack space” in time can be utilized for performing various operations. Such a method can be referred to as white box temporal optimization herein. [0145] The event schedule, when executed in the hybrid computing system, can synchronize at least one operation performed by a classical computing resource with at least one operation performed by a quantum computing resource (i.e., asynchronous classical and quantum computation performs a first quantum computation, saves an output, or “preserved state” in shared memory, and after the state is preserved in memory, it is used as input for a subsequent first classical computation. Further, a second quantum computation, one that is not reliant on output from the first classical computation, may be synchronized, or performed at the same time as the first classical computation, so as to utilize the idle quantum processor’s slack space in time)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Smith 245’s teaching of a schedule that utilizes slack space in time by executing a second quantum task with a first classical task after the state of a first quantum task is saved, with Smith 585’s teaching of scheduling a plurality of quantum programs having quantum and classical tasks, to realize, with a reasonable expectation of success, a system that generates a schedule of a plurality of quantum programs, as in Smith 585, where the schedule utilizes slack space by scheduling a second quantum task in parallel with a first classical task, after the state of a first quantum task is saved, as in Smith 245. A person of ordinary skill would have been motivated to make this combination to generate an optimized schedule (Smith 245, [0036]).

Regarding claim 4, Smith 245 further teaches:
after executing the plurality of CPU-executable instructions of the first program on the CPU of the digital computer and while executing at least a portion of QMIs of the plurality of QMIs of the second program on the QPU, preserving a respective state of each QMI of the plurality of QMIs of the second program; and after preserving the respective state of each QMI of the plurality of QMIs of the second program, resuming execution of each QMI of the plurality of QMIs of the first program from the preserved state of each QMI of the plurality of QMIs of the first program ([0045] In some cases, the quantum computing system 150 is configured for asynchronous classical and quantum computation. In the asynchronous classical and quantum computation regime, the quantum processor 158 performs a quantum computation (e.g., by executing a quantum algorithm) and provides an output to the quantum controller 156, which places the output in the shared memory 154; the classical processor 152 then performs a classical computation based on the output (e.g., by retrieving the output from the shared memory 154); and the process may be iterated. In such cases, the output of the classical computation may be provided as an input to a new quantum computation. [0063] At 302, a quantum program is obtained. The quantum program may be a set of instructions written to be executed by a quantum computing system or a hybrid classical/quantum computing system (e.g., to effect changes in classical and quantum states of a quantum computing system as described above with respect to the example control system 200 of FIG. 2A)…The quantum program may be obtained by accessing instructions stored in a memory or in another manner. [0066] At 308, a schedule of the events is generated. The scheduling of the events may include laying out a set of instructions to execute the control signals. [0067] At 310, the schedule generated at 308 is executed…The event schedule coordinates operation of the resources in the computing system. For example, certain events may be synchronized, an event may be performed in response to an earlier event being completed, events may be initiated in a certain order or in response to certain conditions, or events may be coordinated in another manner. [0074] Events can be more precisely and more optimally scheduled than that which results from black box temporal optimization. For example, “slack space” in time can be utilized for performing various operations. Such a method can be referred to as white box temporal optimization herein. [0145] The event schedule, when executed in the hybrid computing system, can synchronize at least one operation performed by a classical computing resource with at least one operation performed by a quantum computing resource (i.e., a first quantum program comprises a first quantum computation that relies on an output of a first classical computation. While the first quantum computation waits, to utilize the “slack space”, a second quantum computation of a second quantum program may be “synchronized” or performed with the first classical computation. Results from each of these computations are stored, or “preserved” in shared memory)).

Regarding claim 5, Smith 585 further teaches:
determining if there is at least one additional program in the queue; for each of a number n of additional programs in the queue, executing at least a portion of a plurality of quantum machine instructions (QMIs) of an ith one of the additional programs on the QPU for a fixed time duration; after the fixed time duration, determining whether each QMI of the plurality of QMIs of the ith one of the additional programs has been executed; determining whether to preserve a respective state of each QMI of the plurality of QMIs of the ith one of the additional programs based on the determination of whether each QMI of the plurality of QMIs of the ith one of the additional programs program has been executed; receiving an (i + 1)th one of the additional programs at the QPU from the queue; and executing a plurality of CPU-executable instructions of the ith one of the additional programs on the CPU of the digital computer while executing on the QPU at least a portion of QMIs of a plurality of QMIs of the (i + 1)th one of the additional programs, where n and i are each integers ([0049] QPU 203 polls the QPU queuing module 235 to determine if a program has been queued for execution (i.e., when the poll finds there is no program queued for execution, there is not “at least one additional program in the queue”)).

Regarding claims 11, 14, and 15, they are system claims comprising limitations similar to those of claims 1, 4, and 5 respectively. They are therefore rejected for at least the same rationale. Further, Smith 585 teaches the additional limitations of a quantum processing unit (QPU) comprising a plurality of qubits and couplers, the couplers operable to couple qubits ([0021] Each of the example quantum processor units 103A, 103B shown in FIG. 1 can performed quantum computational tasks by executing quantum machine instructions…For example, qubits (i.e., quantum bits) can be stored in and represented by an effective two-level sub-manifold of a quantum coherent physical system. [0028] The waveforms or other types of signals generated by the signal hardware 104A can be delivered to devices in the quantum processor cell 102A to operate…coupler devices)…at least one nontransitory processor-readable storage medium that stores at least one of processor-executable instructions or data which, when executed by the at least one digital processor, cause the at least one digital processor to (Claim 30: A computer-readable storage medium comprising computer instructions which, when executed by one or more processors, cause a server to).

Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith 585 in view of Smith 245, as applied to claims 1, and 11 above, and in further view of Ducore et al. Pub. No.: US 2020/0026551 A1 (hereafter Ducore).

Ducore cited in the previous PTO-892 dated 8 April 2022.

Regarding claim 2, Smith 585 further teaches:
preserving the respective state of each QMI of the plurality of QMIs of the first program in response to determining to preserve the respective state of each QMI of the plurality of QMIs of the first program ([0060] FIG. 3B illustrates process 300B performed, which in one example, may be performed by job server 220, after execution of the program by the quantum computing resource (i.e., “after execution of the program” represents a determination that each of the compiled classical and quantum machine instructions that make up the program have completed execution). At 360, output data associated with job request is pulled after execution by the quantum computing resource. In one implementation, output data from execution of the program is received, e.g. pushed, from the quantum computing resource at a result queue. The output data is pulled from the result queue, e.g. by archiver worker 260 of server 208, and stored in archive memory, e.g. archive module 270 (i.e., results of quantum processing, representing a “respective state” of each quantum machine instruction in the program (according to [0020] of the specification) are archived, or “preserved” in response to execution of the program during either the run time limit or the time window limit))).

While Smith 585 teaches preserving results, or a state of a plurality of QMIs of a first program upon completion of the program, the combination of Smith 585, and Smith 245 does not explicitly disclose:
preserve the respective state of each QMI of the plurality of QMIs of the first program based on a determination that at least one QMI of the plurality of QMIs of the first program has not been executed.

	However, in analogous art, Ducore teaches:
preserve the respective state of each QMI of the plurality of QMIs of the first program based on a determination that at least one QMI of the plurality of QMIs of the first program has not been executed ([0030] Servers 106A and 106B may be further configured to receive and/or store partial (i.e., storing “partial results” represents preserving the results, or “states” of quantum instructions of a hybrid program that has not completely executed and returned results, or in other words, where all of the instructions of the hybrid program have not completely executed and returned results) or complete results 108 and 110 of the execution of programs 107 and 109, respectively, and return such results to the user or user entity, also via network 104. Neither of servers 106A and 106B is limited to receiving only hybrid programs, classical programs, or quantum programs. Therefore, unless otherwise stated herein, there should be no distinction between the types of programs that may be received at or transmitted from either of servers 106A and 106B).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Ducore’s teaching of storing results of a partially executed hybrid classical/quantum program, with the combination of Smith 585 and Smith 245’s teaching of storing results of hybrid classical/quantum programs, to realize, with a reasonable expectation of success, a system that stores results of a hybrid program, as in Smith 585, which has been partially been executed, as in Ducore. A person of ordinary skill would have been motivated to make this combination to preserve results when a program reaches a “time-based milestone” even without completely executing (Ducore [0021]).

Regarding claim 3, Ducore further teaches:
the preserving the respective state of each QMI of the plurality of QMIs of the first program includes preserving results of…the first program for later resumption ([0021] Results of executed functions corresponding to the hybrid program may be measured or collated in a classical computing environment, in which the quantum program, or iterative process, is then updated or replaced. Such processing may be iteratively repeated on the order of hundreds of thousands of times until the processing reaches a time- or -processing-based milestone (i.e., iteratively collating results and updating a quantum program represents preserving states of a program that is then updated, or “resumed” later after the update)).

	Smith 585 further teaches:
 	preserving results of one or more completed annealing cycles and waveforms ([0022] A quantum processor unit (e.g., QPU 103A or QPU 103B) can operate using adiabatic or annealing models for quantum computing (i.e., QPU performs annealing cycles of a hybrid program). For instance, the qbits can be initialized in an initial state, and the controlling Hamiltonian can be transformed adiabatically by adjusting control parameters to another state that can be measured to obtain an output of the quantum computation).

Regarding claims 12, and 13, they are system claims comprising limitations similar to those of claims 2, and 3 respectively. They are therefore rejected for at least the same rationale.

Claims 6, 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith 585 in view of Ducore, in view of Smith 245.

Regarding claim 6, Smith 585 teaches the invention substantially as claimed, including:
A method to allocate time on a quantum processing unit (QPU) between one or more programs in a hybrid computing system comprising at least one central processing unit (CPU) of a digital computer and the QPU ([0018] All or part of the computing environment 101 operates as a hybrid computing environment, and the server 108 operates as a host system for the hybrid environment. For example, the programs 112 can be formatted as hybrid computing programs (i.e., “programs”), which include instructions for execution by one or more quantum processor units and instructions that can be executed by another type of computing resource. The server 108 can allocate quantum computing resources (e.g., one or more QPUs, one or more quantum virtual machines, etc.) (i.e., allocation of the QPU represents allocation of QPU processing “time” according to a schedule) and other computing resources in the hybrid computing environment according to the schedule, and delegate computing jobs to the allocated computing resources for execution. The other (non-quantum) computing resources in the hybrid environment may include, for example, one or more digital microprocessors, one or more specialized co-processor units (e.g., graphics processing units (GPUs), cryptographic co-processors, etc.), special purpose logic circuitry (e.g., field programmable gate arrays (FPGAs), application-specific integrated circuits (ASICs), etc.), systems-on-chips (SoCs), or other types of computing modules), the method comprising: 
receiving a first program at the QPU from a queue ([0052] As shown in FIG. 2, classical processing module 1062A is connected to server 208 and is also be connected to calibration data memory module module 1060A in QPU 203. In an implementation, classical processing module1062A pulls a schedule of instructions (i.e., schedule of instructions represents a compiled “first program” (see [0046]) from QPU queueing module 235 (i.e., “queue”)), the first program comprising a plurality of quantum machine instructions (QMIs) and a plurality of CPU-executable instructions([0053] Classical processing module 1062A, or a sub-module thereof, handles the classical part of the computation (i.e., computations in the schedule of instructions comprise classical parts, or “CPU-executable instructions” to be processed by the classical processing module 1062A, and quantum parts, or “quantum machine instructions” to be processed by the quantum processor 1040A of the QPU)); 
executing each of the plurality of QMIs of the first program on the QPU ([0052] For each event in the schedule of instructions pulled from QPU queueing module 235, classical processing module 1062A generates control signals derived from the schedule of instructions and the calibration information. The control signals are executed on the quantum processor 1020A by the control module 1040A)…
subsequent to completion of the execution of the plurality of QMIs of the first program on the QPU, receiving a second program at the QPU from the queue, the second program comprising a plurality of quantum machine instructions (QMIs) and a plurality of CPU-executable instructions ([0016] The server 108 can store the programs 112 (i.e., at least a first and second program comprising classical parts, or “instructions” and quantum parts, or “QMIs”) in a program queue, generate one or more computing jobs for executing the programs 112, generate a schedule for the computing jobs, allocate computing resources in the computing environment 101 according to the schedule, and delegate the computing jobs to the allocated computing resources (i.e., each program of the program queue is compiled and placed on QPU queuing module 235 for execution by the QPU 203, and is sequentially executed one after another)); 
…executing on the QPU at least a portion of the plurality of QMIs of the second program ([0052] For each event in the schedule of instructions pulled from QPU queueing module 235 (i.e., the schedule of instructions compiled from a second program), classical processing module 1062A generates control signals derived from the schedule of instructions and the calibration information. The control signals are executed on the quantum processor 1020A by the control module 1040A); and 
preserving a respective state of each QMI of the plurality of QMIs of the second program ([0060] FIG. 3B illustrates process 300B performed, which in one example, may be performed by job server 220, after execution of the program by the quantum computing resource. At 360, output data associated with job request is pulled after execution by the quantum computing resource. In one implementation, output data from execution of the program is received, e.g. pushed, from the quantum computing resource at a result queue. The output data is pulled from the result queue, e.g. by archiver worker 260 of server 208, and stored in archive memory, e.g. archive module 270 (i.e., results of quantum processing, representing a “respective state” of each quantum machine instruction in the second program (according to [0020] of the specification) are archived, or “preserved”)).

While Smith 585 teaches determining that quantum programs have completed execution, Smith 585 does not explicitly disclose:
checking at incremental time durations for completion of execution the plurality of QMIs of the first program on the QPU; 

However, in analogous art, Ducore teaches:
checking at incremental time durations for completion of execution the plurality of QMIs of the first program on the QPU ([0021] Results of executed functions corresponding to the hybrid program may be measured or collated in a classical computing environment, in which the quantum program, or iterative process, is then updated or replaced. Such processing may be iteratively repeated on the order of hundreds of thousands of times until the processing reaches a time- or -processing-based milestone (i.e., iteratively repeating collection and collation of results from completed execution of functions represents “checking” for completion of execution at “incremental time durations”)); 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Ducore’s teaching of incrementally collecting results from finished execution of hybrid classical/quantum programs, with Smith 585’s teaching of storing results of hybrid classical/quantum programs, to realize, with a reasonable expectation of success, a system that repeatedly checks for results indicating execution completion of functions at incremental time durations, as in Ducore, and stores the collected results of the hybrid program, as in Smith 585. A person of ordinary skill would have been motivated to make this combination to preserve the iterative results of the many executions of a hybrid program.

	While Smith 585 teaches asynchronous quantum/classical computation where quantum computation is performed asynchronously with classical computation, the combination of Smith 585 and Ducore does not explicitly disclose:
subsequent to completion of the execution of the plurality of QMIs of the first program on the QPU…
executing the plurality of CPU-executable instructions of the first program on the CPU of the digital computer while executing on the QPU at least a portion of the plurality of QMIs of the second program.

	However, in analogous art, Smith 245 teaches:
subsequent to completion of the execution of the plurality of QMIs of the first program on the QPU…executing the plurality of CPU-executable instructions of the first program on the CPU of the digital computer while executing on the QPU at least a portion of the plurality of QMIs of the second program ([0045] In some cases, the quantum computing system 150 is configured for asynchronous classical and quantum computation. In the asynchronous classical and quantum computation regime, the quantum processor 158 performs a quantum computation (e.g., by executing a quantum algorithm) (i.e., QMIs of the first program) and provides an output to the quantum controller 156, which places the output in the shared memory 154 (i.e., deciding to preserve the output, or “state”); the classical processor 152 then performs a classical computation (i.e., CPU-executable instructions of the first program) based on the output (e.g., by retrieving the output from the shared memory 154); and the process may be iterated. In such cases, the output of the classical computation may be provided as an input to a new quantum computation. [0063] At 302, a quantum program is obtained. The quantum program may be a set of instructions written to be executed by a quantum computing system or a hybrid classical/quantum computing system (e.g., to effect changes in classical and quantum states of a quantum computing system as described above with respect to the example control system 200 of FIG. 2A)…The quantum program may be obtained by accessing instructions stored in a memory or in another manner. [0066] At 308, a schedule of the events is generated. The scheduling of the events may include laying out a set of instructions to execute the control signals. [0067] At 310, the schedule generated at 308 is executed…The event schedule coordinates operation of the resources in the computing system. For example, certain events may be synchronized, an event may be performed in response to an earlier event being completed, events may be initiated in a certain order or in response to certain conditions, or events may be coordinated in another manner. [0074] Events can be more precisely and more optimally scheduled than that which results from black box temporal optimization. For example, “slack space” in time can be utilized for performing various operations. Such a method can be referred to as white box temporal optimization herein. [0145] The event schedule, when executed in the hybrid computing system, can synchronize at least one operation performed by a classical computing resource with at least one operation performed by a quantum computing resource (i.e., asynchronous classical and quantum computation performs a first quantum computation, saves an output, or “preserved state” in shared memory, and after the state is preserved in memory, it is used as input for a subsequent first classical computation. Further, a second quantum computation, one that is not reliant on output from the first classical computation, may be synchronized, or performed at the same time as the first classical computation, so as to utilize the idle quantum processor’s slack space in time)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Smith 245’s teaching of a schedule that utilizes slack space in time by executing a second quantum task with a first classical task after the state of a first quantum task is saved, with the combination of Smith 585, and Ducore’s teaching of scheduling a plurality of quantum programs having quantum and classical tasks, to realize, with a reasonable expectation of success, a system that generates a schedule of a plurality of quantum programs, as in Smith 585, where the schedule utilizes slack space by scheduling a second quantum task in parallel with a first classical task, after the state of a first quantum task is saved, as in Smith 245. A person of ordinary skill would have been motivated to make this combination to generate an optimized schedule (Smith 245, [0036]).

Regarding claim 7, Ducore further teaches:
the preserving the respective state of each QMI of the plurality of QMIs of the first program includes preserving results of…the first program for later resumption ([0021] Results of executed functions corresponding to the hybrid program may be measured or collated in a classical computing environment, in which the quantum program, or iterative process, is then updated or replaced. Such processing may be iteratively repeated on the order of hundreds of thousands of times until the processing reaches a time- or -processing-based milestone (i.e., iteratively collating results and updating a quantum program represents preserving states of a program that is then updated, or “resumed” later after the update)).

Smith 585 further teaches:
 	preserving results of one or more completed annealing cycles and waveforms ([0022] A quantum processor unit (e.g., QPU 103A or QPU 103B) can operate using adiabatic or annealing models for quantum computing (i.e., QPU performs annealing cycles of a hybrid program). For instance, the qbits can be initialized in an initial state, and the controlling Hamiltonian can be transformed adiabatically by adjusting control parameters to another state that can be measured to obtain an output of the quantum computation).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/Primary Examiner, Art Unit 2195